Exhibit 10.1
 
Execution Copy
 
SECOND AMENDMENT
 
THIS SECOND AMENDMENT dated as of December 29, 2010 (this "Second Amendment"),
among INGLES MARKETS, INCORPORATED, a North Carolina corporation (the
"Borrower"), the Lenders (as defined below) party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the "Administrative Agent") for
the Lenders.
 
 
W I T N E S S E T H:
 
WHEREAS, the Borrower is a party to a Credit Agreement, dated as of May 12, 2009
(as amended by that certain First Amendment and Waiver, dated as of July 31,
2009, and as otherwise amended, restated, supplemented or modified, as
hereinafter defined the "Existing Credit Agreement"); and as hereby amended and
otherwise amended, restated, supplemented or modified from time to time on or
after the Second Amendment Effective Date (the "Amended Credit Agreement"),
among the Borrower, the lenders from time to time party thereto (the "Lenders"),
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and the other agents, joint lead arrangers and joint book managers party
thereto. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Existing Credit Agreement; and
 
WHEREAS, the Borrower has informed the Administrative Agent that the Borrower
intends to incur up to $100,000,000 in tax-free term debt (the "Tax Free Term
Debt") to be used for, and secured by, certain improvements of real property of
the Borrower located in Black Mountain, North Carolina and Asheville, North
Carolina (such real property and all improvements thereon, the "Real Property");
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and modify the Existing Credit Agreement to extend the Maturity
Date under the Existing Credit Agreement and as otherwise provided herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.01.               Amendments to the Existing Credit Agreement.
 
(a)            The definition of "Maturity Date" in Section 1.01 of the Existing
Credit Agreement is hereby amended by replacing the reference to "May 12, 2012"
with a reference to "December 29, 2015".
 
(b)            Section 1.01 of the Existing Credit Agreement is hereby amended
by inserting the following definitions in alphabetical order:
 
 "Second Amendment" means that certain Second Amendment, dated as of December
29, 2010, among the Borrower, the Lenders party thereto and the Administrative
Agent.


 
 

--------------------------------------------------------------------------------

 
 
 "Second Amendment Effective Date" has the meaning given such term in the Second
Amendment.
 
 "Term Loan Agreement" means the tax-exempt loan agreement, dated as of the
Second Amendment Effective Date, between certain Lenders and the Borrower,
pursuant to which certain lenders, including but not limited to certain Lenders,
commit to extend credit to the Borrower in an aggregate principal amount not to
exceed $100,000,000.
 
 "Term Loan Documents" means the Term Loan Agreement and all other "Loan
Documents" as defined therein.
 
(c)            Section 7.10(b) of the Existing Credit Agreement is hereby
deleted in its entirety and replaced with the following:
 
(C) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be less
than the sum of (i) $357,413,000, (ii) an amount equal to 50% of the
Consolidated Net Income earned in each full fiscal quarter ending after
September 25, 2010 (with no deduction for a net loss in any such fiscal quarter)
and (iii) an amount equal to 50% of the aggregate increases in Shareholders'
Equity of the Borrower and its Subsidiaries after the date hereof by reason of
the issuance and sale of Equity Interests of the Borrower or any Subsidiary
(other than issuances to the Borrower or a wholly-owned Subsidiary), including
upon any conversion of debt securities of the Borrower into such Equity
Interests.
 
(d)            Schedule 2.01 of the Existing Credit Agreement is hereby deleted
in its entirety and replaced with the attached Schedule 2.01.
 
SECTION 1.02.             Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders, as follows:
 
    (a)           The Indebtedness under the Term Loan Documents is permitted
under Section 7.02(a) of the Existing Credit Agreement and the Liens on the Real
Property are permitted under Section 7.01(w) of the Existing Credit Agreement.
 
    (b)           The terms and conditions of the Term Loan Documents do not
include financial covenants similar to, in addition to or more restrictive than
those set forth in Section 7.10 and or other financial covenants that are more
favorable to the lender or other counterparty under the Term Loan Documents than
those provided in the Amended Credit Agreement.
 
    (c)           After giving effect to this Second Amendment and the
incurrence by Borrower of the Tax Free Term Debt, the representations and
warranties of the Borrower contained in Article V of the Amended Credit
Agreement or any other Loan Document or which are contained in any document
furnished at any time under or in connection therewith are true and correct in
all material respects on and as of the date hereof, (i) except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (ii) except the representations and warranties contained in subsections
(a) and (b) of Section 5.05 of the Amended Credit Agreement shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Amended Credit Agreement and
(iii) references to Schedules shall be deemed to refer to the most updated
supplements to the Schedules furnished pursuant to subsection (a) of Section
6.02 of the Amended Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
    (d)            After giving effect to this Second Amendment and the
incurrence by Borrower of the Tax Free Term Debt, each of the Borrower and the
other Loan Parties is in compliance with all the terms and conditions of the
Amended Credit Agreement, as amended by this Second Amendment, and the other
Loan Documents on its part to be observed or performed and no Default has
occurred or is continuing under the Amended Credit Agreement.
 
    (e)            The execution, delivery and performance by the Borrower of
this Second Amendment have been duly authorized by the Borrower.
 
    (f)             Each of this Second Amendment and the Amended Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by Debtor Relief Laws and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
 
    (g)           The execution, delivery, performance and compliance with the
terms and provisions by the Borrower of this Second Amendment and the
consummation of the transactions contemplated herein do not and will not: (i)
contravene the terms of any of the Borrower's Organization Documents; (ii)
conflict with or result in any breach or contravention of, or (except for the
Liens created under the Loan Documents) the creation of any Lien under, (A) any
Term Loan Document or any other material Contractual Obligation to which the
Borrower is a party or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject or (C) violate any material Law, including, without
limitation, state and Federal Laws relating to health care organizations and
health care providers, except for such violations as could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 1.03.             Effectiveness. This Second Amendment shall become
effective only upon satisfaction of the following conditions precedent (the
first date upon which each such condition has been satisfied being herein called
the "Second Amendment Effective Date"):
 
(a)            The Administrative Agent shall have received duly executed
counterparts of this Second Amendment which, when taken together, bear the
authorized signatures of the Borrower, the Administrative Agent and all of the
Lenders.
 
(b)            The Borrower shall have certified in writing that the
representations and warranties set forth in Section 1.02 hereof are true and
correct on and as of such date.


 
3

--------------------------------------------------------------------------------

 
 
(c)            There shall exist no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of the Subsidiaries or against any of their
respective properties or revenues or injunctions, writs, temporary restraining
orders or other orders of any nature issued by any court or Governmental
Authority that (i) purport to affect, pertain to or enjoin or restrain the
execution, delivery or performance of this Second Amendment or the Amended
Credit Agreement or any other Loan Document, or any transactions contemplated
hereby or thereby or (ii) either individually or in the aggregate, in the case
of any such suit, proceeding, claim or dispute which is reasonably likely to be
adversely determined, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
 
(d)            The Administrative Agent shall have reviewed and be satisfied
with the terms and conditions of all Term Loan Documents in their final form and
determined in its sole discretion that the terms and conditions thereof are
satisfactory, including, without limitation, confirmation that the
representations set forth in Section 1.02(a) of this Second Amendment are true
and correct.
 
(e)            Delivery to the Administrative Agent of fully executed copies of
all Term Loan Documents and other evidence satisfactory to the Administrative
Agent that the Term Loan Documents are, or will be on the Closing Date, in full
force and effect.
 
(f)            The Administrative Agent shall have received a favorable opinion
of Spielman & Hicks, LLC, counsel to the Borrower, and McGuireWoods LLP, counsel
to the Administrative Agent, in each case addressed to the Administrative Agent
and each Lender, as to such matters concerning the Borrower, this Second
Amendment and the Amended Credit Agreement as the Required Lenders may
reasonably request.
 
(g)           The Administrative Agent on behalf of the Lenders shall have
received such other documents, instruments and certificates as they shall
reasonably request and such other documents, instruments and certificates shall
be satisfactory in form and substance to the Lenders and their counsel. All
corporate and other proceedings taken or to be taken in connection with this
Second Amendment and all documents incidental thereto, whether or not referred
to herein, shall be satisfactory in form and substance to the Lenders and their
counsel.
 
SECTION 1.04.              Lender Consent. For purposes of determining
compliance with the conditions specified in Section 1.03, each Lender that has
signed this Second Amendment shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Second Amendment Effective Date specifying its
objection thereto.
 
SECTION 1.05.              APPLICABLE LAW. THIS SECOND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH
CAROLINA, EXCEPT TO THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF
AMERICA MAY APPLY.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 1.06.              Costs and Expenses. On the Second Amendment Effective
Date, the Borrower shall pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Second Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04(a) of the Amended Credit Agreement which are invoiced to the
Borrower on or prior to the date payment would be due hereunder.
 
SECTION 1.07.             Counterparts. This Second Amendment may be executed in
any number of counterparts, each of which shall constitute an original but all
of which when taken together shall constitute but one agreement. Delivery by
facsimile or PDF by any of the parties hereto of an executed counterpart of this
Second Amendment shall be as effective as an original executed counterpart
hereof and shall be deemed a representation that an original executed
counterpart hereof will be delivered, but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability or binding
effect of this Second Amendment.
 
SECTION 1.08.              Existing Credit Agreement. Except as expressly set
forth herein, the amendment provided herein shall not, by implication or
otherwise, limit, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
Default, nor shall it alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document. The amendments provided
herein shall apply and be effective only on the Second Amendment Effective Date
and only with respect to the provisions of the Existing Credit Agreement
specifically referred to by such amendments. Except to the extent a provision in
the Existing Credit Agreement is expressly amended herein, the Existing Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof.
 
[Signature pages follow]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.
 
 

 
INGLES MARKETS, INCORPORATED, a
  North Carolina corporation, as the Borrower       By: /s/ Ronald B.
Freeman                                                  Name: Ronald B.
Freeman                                                   Title: Chief Financial
Officer                                            

 
 
 
 
 
Second Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as
  Administrative Agent       By: /s/ Roberto
Salazar                                                        Name: Roberto
Salazar                                                        Title: Assistant
Vice President                                        

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender, Swing
  Line Lender and L/C Issuer       By: /s/ Scott K. Mitchell  
                                                  Name: Scott K.
Mitchell                                                      Title: Senior Vice
President                                              

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
BRANCH BANKING AND TRUST
  COMPANY, as a Lender       By: /s/ Preston W.
Bergen                                                  Name: Preston W.
Bergen                                                   Title: Senior Vice
President                                              

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
  ASSOCIATION, as a Lender       By: /s/ Douglas T. Davis 
                                                  Name: Douglas T.
Davis                                                     Title: Senior Vice
President                                              

 
 
 
 
 
Second Amendment to Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS AND
APPLICABLE PERCENTAGES
 

Lender
Commitment
Applicable
Percentage
  Bank of America, N.A.
$75,000,000.00
42.857142857%
  Sun Trust Bank
$25,000,000.00
14.285714286%
  Branch Banking and Trust Company
$25,000,000.00
14.285714286%
  Wells Fargo Bank, National Association
$50,000,000.00
28.571428571%
     
  Total
$175,000,000.00
100.000000000%

 
 
 
 
 
Amended Scedule 2.01